   Case 1-18-44081-nhl            Doc 65       Filed 06/17/19        Entered 06/17/19 11:47:47




 UNITED STATES BANKRUPTCY COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------X
 In re:                                                               Chapter 13

 MOHAMMED M. HAQUE,                                                   Case No. 18-44081-nhl

                                    Debtor

 ----------------------------------------------------------------X

                         ORDER FOR DOCUMENT PRODUCTION

         In regard to the Loss Mitigation application submitted by the Debtor in the above-
 captioned matter; and upon the request set forth in Debtor’s Loss Mitigation status letter
 filed with this Court on May 5, 2019; and there being due and sufficient cause; it is hereby
         ORDERED, that in regard to the mortgage loan, account number ending in 4181,
 that is the subject of this Loss Mitigation proceeding, the following documents be provided
 to Debtor’s counsel by July 1, 2019 by electronic copy at phill@mahonylaw.com or by
 having hard copies delivered to his office at Phillip Mahony, Esq. / Steinway Law Offices
 / 21-83 Steinway Street, Astoria, NY 11105. The documents to be provided are:
        Complete copies of investor and servicer guidelines.
        Waiver letters from both investor and servicer
        A list of exceptions made to investor and servicer modification restrictions since
         the guidelines came into effect, with explanations as to why the exceptions cannot
         be applied to the Debtor, or, in the alternative, a sworn statement by general counsel
         for both the servicer and investor that no exceptions have been made since the
         guidelines came into effect.




                                                                     ____________________________
Dated: June 17, 2019                                                      Nancy Hershey Lord
       Brooklyn, New York                                            United States Bankruptcy Judge
